Citation Nr: 1009631	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of the termination of the Veteran's disability 
compensation benefits from June 11, 2004, to March 14, 2005, 
based on fugitive felon status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.H.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), which terminated the Veteran's VA 
compensation from June 11, 2004, to March 14, 2005, based on 
the Veteran's status as a fugitive felon during the 
aforementioned period of time.  A notice of disagreement was 
filed in July 2007, a statement of the case was issued in 
November 2007, and a substantive appeal was received in 
January 2008.  The Veteran testified at a Board hearing in 
April 2008.


FINDING OF FACT

For the period from June 11, 2004, to March 14, 2005, the 
evidence does not reflect that the Veteran was either fleeing 
to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that he was violating a condition of 
probation or parole imposed for commission of a felony.


CONCLUSION OF LAW

The Veteran was not a fugitive felon from June 11, 2004, to 
March 14, 2005, and the termination of his disability 
compensation was improper.  38 U.S.C.A. § 5313B (West 2002); 
38 C.F.R. § 3.665(n) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the issue decided in this 
appeal, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) need 
not be discussed.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon.  
Compensation or dependency and indemnity compensation (DIC) 
is not payable on behalf of a dependent of a veteran for any 
period during which the veteran or the dependent is a 
fugitive felon.

(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of:  (i) Fleeing 
to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines fugitive as a person who flees or escapes; 
a refugee; or as a criminal suspect or a witness in a 
criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance (SSI) 
from the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 'was designed to cut 
off the means of support that allows fugitive felons to 
continue to flee.'  Id.  The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above.  
See 42 U.S.C.A. § 1382(e)(4)(A).

The evidence of record reflects that a warrant for the 
Veteran's arrest was issued by the State of Louisiana on June 
11, 2004, for the offense of 2nd degree battery, simple 
battery, simple/criminal damage to property, and improper 
telephone communications.  The Veteran was arrested for such 
offenses on March 14, 2005.  Accordingly, in April 2007, the 
RO wrote to the Veteran proposing to terminate his disability 
compensation for the period from June 11, 2004, to March 14, 
2005, on the basis that he was a fugitive felon due to the 
outstanding warrant during that period.  Such benefits were 
terminated in June 2007 for such period.  

The Veteran contends that he was neither a fugitive nor a 
felon.  He states that the charges were dropped, and that he 
never tried to evade arrest.

Per the Veteran and T.H., they were involved in a domestic 
dispute at T.H.'s home on or about June 11, 2004.  The 
Veteran has admitted that he struck T.H., she asked him to 
leave, and he left her home.  T.H. testified that the 
sheriff's office was called regarding the incident, and she 
visited the sheriff in the following days and requested that 
no charges be filed against the Veteran.  A few days 
following the incident, the Veteran called T.H. to inquire 
whether she had pressed charges and she said no.  The Veteran 
has testified that he did not receive any notice in the mail 
pertaining to an outstanding warrant.  Both the Veteran and 
T.H. testified that they were unaware that a warrant had been 
issued for the Veteran's arrest.  The Veteran has stated that 
on March 14, 2005, he was walking past the sheriff's office, 
and the sheriff pulled over and asked for his identification.  
After checking his identification, he was asked whether he 
knew there was a warrant for his arrest.  At that time the 
Veteran was arrested per the warrant, and he spent 10 days in 
jail.

Correspondence dated in November 2005 and June 2007 from the 
Office of the District Attorney reflects that no formal 
charges were filed against the Veteran for the June 2004 
incident.  Likewise, the Clerk of Court also confirmed that 
charges were not filed against the Veteran for such offenses.  
The evidence of record also contains the Veteran's arrest 
record, and while he was arrested in December 1998 for 
operating a vehicle while intoxicated and running a red 
light, there is no indication that he was on parole or 
probation due to such offense at the time of the June 2004 
incident.

As the Veteran was not convicted of a felony in this matter 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply to him 
and his situation is the one providing that a fugitive felon 
is a person "fleeing to avoid prosecution" for an offense 
or an attempt to commit an offense that is a felony under the 
laws under the place from which the person flees.  Both the 
controlling statute and the regulation specifically include 
the intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felong status.  And, as also 
noted, flight or hiding is necessary to meet the legal 
definition of fugitive.  See Black's Law Dictionary, supra.  

To engage in an intentional act of fleeing from prosecution, 
the Veteran would first have to know that he was facing 
prosecution.  Per statements and testimony from the Veteran, 
it is clear that he knew the sheriff's office was called 
following the June 2004 domestic dispute with T.H.  There is 
no indication, however, that he was made aware of the 
existence of a felony warrant until his arrest in March 2005.  
T.H. has testified her understanding that charges would not 
be filed due to the June 2004 incident and she communicated 
this to the Veteran.  Thus, both T.H. and the Veteran 
believed that charges had not been filed as a result of the 
June 2004 incident.  During the period from June 2004 to 
March 2005, the Veteran continued to live openly under his 
own name and at his home address of record, without any 
demonstrated intent to avoid service of the felony arrest 
warrant.  This is demonstrated by the VA evidence of record 
which reflects that the Veteran has continued to live at the 
same address in Baton Rouge prior to and subsequent to the 
June 2004 incident.  VA corresponded with the Veteran at such 
address in December 2001 and the letter was not returned as 
undeliverable.  VA corresponded with the Veteran at such 
address on July 1, 2004, and the letter was not returned as 
undeliverable.  Likewise, the proposed termination of 
benefits and the documentation pertaining to the present 
appeal all contain the same address of the Veteran.  The 
Veteran has also submitted documentation from his neighbors 
which reflect that the Veteran has lived at his address of 
record for approximately 15 years, and has only been absent 
during a short hospitalization and during his 10 days in jail 
following the March 2005 arrest.  

It appears that the RO determined that the intent to evade 
arrest was not necessary and that a fugitive felon is anyone 
for whom an arrest warrant has been issued.  The VA 
Adjudication Manual states that a "beneficiary or dependent 
who is the subject of a valid outstanding felony arrest 
warrant is presumed to be a fugitive felon for VA purposes."  
M21-1MR, Part X, Chapter 16, (1)(c).  

But the Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  In December 2005, the Second 
Circuit Court of Appeals found that under that statute, in 
order for a person to be fleeing prosecution:

...(T)here must be some evidence that the person 
knows his apprehension is sought.  The statute's 
use of the words "to avoid prosecution" confirms 
that for 'flight' to result in a suspension of 
benefits, it must be undertaken with a specific 
intent, i.e. to avoid prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

In light of the above decision, the SSA issued a Notice of 
Social Security Acquiescence Ruling in April 2006.  See 71 
Fed. Reg. 17,551-17,552 (April 6, 2006).  The ruling noted 
the holding of the court and that the agency could not 
conclude that an individual was fleeing to avoid prosecution, 
custody, or confinement from the mere fact that there was an 
outstanding felony arrest warrant or similar order.

Here, though, as noted, there is no indication the Veteran 
knew that his apprehension was sought.  See also Garnes v. 
Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004); Hull 
v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (also finding 
that an intent to avoid prosecution was required for a 
fugitive felon finding under the SSA statute).  In both 
decisions, the district court found the SSA's interpretation 
that the mere presence of a warrant was sufficient to 
establish fugitive felon status was in contradiction to the 
underlying statute and regulations applicable to SSA 
benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show the Veteran received any 
notice that a felony warrant had been issued by a state court 
judge or that he was actually going to be prosecuted.  
Without such notice, there can be no finding that he engaged 
in the intentional act of "fleeing from prosecution."

The Board is not charged with determining whether the Veteran 
had engaged in criminal conduct, to precipitate the felony 
warrant, only to determine whether he may be considered a 
"fugitive felon" under the controlling statute and 
regulation.  It is not shown that, from June 11, 2004, to 
March 14, 2005, the Veteran was aware of the June 2004 
warrant.  Again, he only became aware of such warrant at the 
time of the March 2005 arrest.  Prior to such arrest, he was 
living openly at his long term place of residence, and there 
is no evidence to reflect an intentional act of "flight from 
prosecution" necessary to establish fugitive felon status.  
Consequently, he may not be considered to have been a 
fugitive felon under the controlling statute and regulation 
during the time at issue, and, therefore, the termination of 
his VA compensation during that period was improper.


ORDER

The termination of VA compensation during the period from 
June 11, 2004, to March 14, 2005, was improper, and VA 
disability compensation benefits shall be restored for the 
period June 11, 2004, to March 14, 2005.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


